Exhibit 10.4

UNITHOLDER RIGHTS AGREEMENT

This Unitholder Rights Agreement (this “Agreement”) is dated as of July 25, 2007
(the “Effective Date”) by and between Davison Petroleum Products, L.L.C., a
Louisiana limited liability company, Davison Transport, Inc., a Louisiana
corporation, Transport Company, an Arkansas corporation, Davison Terminal
Service, Inc., a Louisiana corporation and Sunshine Oil and Storage, Inc., a
Louisiana corporation (each a “Unitholder” and collectively the “Unitholders”),
Genesis Energy, L.P., a Delaware limited partnership (the “Partnership”),
Genesis Energy, Inc., a Delaware corporation (the “Company”), and Denbury
Gathering & Marketing, Inc., a Delaware corporation (the “GP Stockholder”).

INTRODUCTION

1. Pursuant to that certain Contribution and Sale Agreement dated as of
April 25, 2007 (the “Contribution Agreement”), among the Unitholders, the
Partnership, and others, the Unitholders agreed to contribute and sell to the
Partnership certain assets.

2. As consideration for such contribution and sale, the Partnership paid cash,
and issued a number of common units, to the Unitholders.

3. In addition, the Unitholders and certain of their affiliates and the
Partnership and certain of its affiliates entered into additional agreements,
including this Agreement.

4. The Company is the sole general partner of the Partnership and, accordingly,
conducts the operations of the Partnership as provided in the Partnership’s
partnership agreement.

5. The GP Stockholder is the sole stockholder of the Company.

6. In recognition of their significant beneficial ownership interest in the
Partnership, the Company, the Partnership and the GP Stockholder have agreed,
among other things, to allow the Unitholders and their permitted successors and
assigns to elect up to two directors of the Company under specified
circumstances.

NOW, THEREFORE, in consideration of the premises, covenants, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

“Affiliate” means, with respect to a relevant Person, a Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Person specified and in addition, with respect
to the Partnership, each member or stockholder, or Affiliate of either, of the
Company. For purposes of this definition, the term “control” (including its
derivatives) means the ability to direct the management or policies of

 

1



--------------------------------------------------------------------------------

such Person by ownership of voting interest, contract or otherwise and shall be
construed as such term is used in the rules promulgated under the Securities Act
of 1933, as amended.

“Agreement” has the meaning set forth in the Preamble.

“Beneficially Own” (including any derivations thereof) means the possession,
directly or indirectly, through any contract, arrangement, understanding,
relationship or other wise of (i) voting power which includes the power to vote,
or direct the voting, of a Common Unit or (ii) investment power which includes
the power to dispose, or to direct the disposition of, a Common Unit.
Notwithstanding the foregoing, no Common Unit shall be deemed to be Beneficially
Owned by more than one Davison Family member.

“Board” means the Board of Directors of the GP or any substantially equivalent
body of the GP.

“Common Units” has the meaning ascribed to such term in the Partnership’s
partnership agreement.

“Company” has the meaning set forth in the Preamble.

“Contribution Agreement” has the meaning set forth in the Introduction.

“Courts” has the meaning set forth in Section 5.5(b).

“Davison Family” means (i) James E. Davison, a resident of Ruston, Louisiana,
and his sons, James Davison, Jr., Todd Davison and Steven Davison and (ii) any
spouse or descendant of any individual named in (i).

“Designation Notice” has the meaning set forth in Section 2.2.

“Director” means a member of the Board.

“Effective Date” has the meaning set forth in the Preamble.

“Family” means (i) an individual, (ii) such individual’s spouse, (iii) any other
natural person who is related to such individual or such individual’s spouse
within the second degree of kinship and (iv) any other natural person who
resides with such individual.

“GP” means the general partner of the Partnership, which currently is the
Company; provided, however, that, if in the future the general partner of the
Partnership is a limited partnership or is a limited liability company which is
managed by members, the term GP shall mean the first Beneficial Owner in such
entity’s ownership chain that is not a limited partnership or a limited
liability company which is managed by its members.

“GP Stockholder” has the meaning set forth in the Preamble.

“Initial Period” has the meaning set forth in Section 2.1.

 

2



--------------------------------------------------------------------------------

“Material Interest” means direct or indirect beneficial ownership (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of voting
securities or other voting interests representing at least ten percent (10%) of
the outstanding voting power of a Person or equity securities or other equity
interests representing at least ten percent (10%) of the outstanding equity
securities or equity interests in a Person.

“Qualified Candidate” means an individual who (i) is either a member of the
Davison Family or an Affiliate of the Partnership, and (ii) is not prohibited
from sitting on the board of directors of a public company by any law, rule,
regulation, order of, or any agreement with, any court, securities exchange or
market, or governmental authority.

“Partnership” has the meaning set forth in the Preamble.

“Person” means an individual or entity, including any partnership, corporation,
association, joint stock company, trust, joint venture, limited liability
company, unincorporated organization or the United States or any agency thereof
and any state, county, parish, city or other political subdivision, agency,
court or instrumentality.

“Related Person” means:

(i) with respect to a particular individual (including individuals that are
Related Persons as provided in any part of this definition):

 

  (a) each other member of such individual’s Family;

 

  (b) any Person that is directly or indirectly controlled by such individual
and/or any one or more members of such individual’s Family;

 

  (c) any Person in which such individual and/or members of such individual’s
Family hold (individually or in the aggregate) a Material Interest; and

 

  (d) any Person with respect to which such individual or one or more members of
such individual’s Family serves as a director, officer, partner, executor or
trustee (or in a similar capacity).

(ii) with respect to a specified Person other than an individual (including both
the Unitholders and non-individual Persons that are Related Persons as provided
in any part of this definition):

 

  (a) any Person that directly or indirectly controls or is an Affiliate of such
specified Person;

 

  (b) any Person that holds a Material Interest in such specified Person;

 

  (c) each Person that serves as a director, officer, partner, executor or
trustee of such specified Person (or in a similar capacity);

 

  (d) any Person in which such specified Person holds a Material Interest; and

 

  (e) any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity).

“Representative” has the meaning set forth in Section 2.2.

 

3



--------------------------------------------------------------------------------

“Unitholder” and “Unitholders” have the meaning set forth in the Preamble.

ARTICLE II

DIRECTORS

Section 2.1 From the date hereof until July 25, 2010 (the “Initial Period”), so
long as the Unitholders (or their permitted assignees) remain Affiliates of any
member of the Davison Family, the Unitholders (or their permitted assignees)
shall have the right to designate two Directors who are Qualified Candidates.
After the Initial Period, so long as the Unitholders (or their permitted
assignees) remain Affiliates of any member of the Davison Family, the
Unitholders (or their permitted assignees) shall have the right to designate a
number of Directors as set forth below so long (and only so long) as the members
of the Davison Family Beneficially Own, in the aggregate, the percentage of
outstanding Common Units set forth below:

 

Aggregate Number of Directors

that may be Designated by

Unitholders

  

Davison Family Holdings as a Percent of All

Common Units

A. two

   35% or more

B. one

   10% or more but less than 35%

C. none

   less than 10%

Section 2.2 The Unitholders shall affect such designation only by delivering to
the GP a written notice (the “Designation Notice”) identifying a first Qualified
Candidate and, if applicable, a second Qualified Candidate. Each Designation
Notice must be signed by the person then serving as representative of the
Sellers pursuant to Section 12(h) of the Contribution Agreement, or failing such
person’s willingness or ability to serve, another person selected by the holders
of a majority of the Common Units then Beneficially Owned by members of the
Davison Family (such person, the “Representative”) and each Qualified Candidate
designated therein. In the Designation Notice, the signatories thereto must
certify the following, as applicable:

(a) Each Qualified Candidate shall (i) represent and warrant that such candidate
satisfies the standards set forth in the definition of Qualified Candidate and
(ii) agree that (1) such candidate’s term is only for so long as such standards
continue to be satisfied and the members of the Davison Family Beneficially Own
the required percentage of outstanding Common Units and (2) if requested by a
majority of the Board (exclusive of any Qualified Candidates), such candidate
shall promptly tender such candidate’s resignation to the Board in the event
that such representation and warranty is or becomes inaccurate or such term has
expired.

 

4



--------------------------------------------------------------------------------

(b) The Representative shall represent and warrant: (i) that such person is the
duly acting Representative, (ii) to the Representative’s knowledge, all of the
information contained in the relevant Designation Notice is accurate and
(iii) the number of Common Units Beneficially Owned by each member of the
Davison Family, as well as the manner/chain of title by which such ownership
exists, and shall agree to provide the Board with any evidence thereof
reasonably requested by at least a majority of the Directors (exclusive of any
Qualified Candidates).

Section 2.3 After the Initial Period, in the event that two Qualified Candidates
are Directors and either the members of the Davison Family cease to Beneficially
Own at least 35% of the then outstanding Common Units or the Unitholders (or
their permitted assignees) are not then Affiliates of any member of the Davison
Family, the term of the second Qualified Candidate shall automatically expire.
After the Initial Period, in the event that one or two Qualified Candidates are
Directors and either the members of the Davison Family cease to Beneficially Own
at least 10% of the then outstanding Common Units or the Unitholders (or their
permitted assignees) are not then Affiliates of any member of the Davison
Family, the term of all such Qualified Candidates shall automatically expire. In
addition, each Qualified Candidate’s term shall expire promptly after such
candidate no longer satisfies the standards set forth in the definition of
Qualified Candidate.

Section 2.4 The Partnership, the Company and the GP Stockholder each agree to
cause any Qualified Candidate properly designated by the Unitholders pursuant to
the terms of this Agreement to be appointed as a Director for the term specified
herein.

ARTICLE III

OTHER AGREEMENTS

Section 3.1 The Partnership, the Company, and the GP Stockholder each agree
that, as promptly as practicable after the closing under the Contribution
Agreement, the Partnership will call a special meeting of its unitholders to be
held as promptly as practicable (and in no event more than 120 days after such
closing) and will use its commercially reasonable efforts to solicit unitholder
approval of an amendment to the Partnership’s partnership agreement, in form
mutually satisfactory to the GP and the Unitholders, to allow Unitholders and
their Affiliates to vote (notwithstanding the fact that at the record date for
determining holders entitled to vote on such matters Unitholders and their
Affiliates hold more than 20% of the Partnership’s “Outstanding” (as such term
is defined in the Partnership’s partnership agreement) Common Units) on all
matters on which holders of Partnership’s Common Units have a right to vote
other than matters relating to the succession, election, removal, withdrawal,
replacement or substitution of the general partner of the Partnership. Subject
to appropriate disclosure, including presentation in any proxy solicitation of
advantages and disadvantages of the amendment and conflicts of interest, and to
quorum and other requirements of the Partnership’s partnership agreement, the
Company shall recommend approval of such amendment, the proxy statement prepared
and distributed for such meeting shall include such recommendation, and the
Company and its Affiliates, including the GP Stockholder, shall vote their
Common Units for approval of such amendment.

 

5



--------------------------------------------------------------------------------

Section 3.2 In the event of any change in the Company or the GP affecting the
Board thereof, the Company, the Partnership and the GP Stockholder shall make
adequate provision in connection therewith for the continued representation of
the Unitholders on the Board of the GP on substantially similar terms as those
set forth herein.

Section 3.3 The parties hereto acknowledge and agree that, other than as
expressly provide in this Agreement, none of the Company, the GP Stockholder or
any of their Affiliates have agreed to any other terms or provisions regarding
the rights of the Unitholders with respect to the right to designate or appoint
Directors. For the avoidance of doubt, nothing in this Agreement shall prevent
the Board, the Partnership, the Company, the GP Stockholder or any of the
holders of the equity interests in the Partnership, the Company or the GP
Stockholder from:

a. increasing or reducing the size of the Board;

b. merging, selling all or substantially all or any portion of its assets,
reorganizing, entering into a share exchange or converting to another form of
entity, or affecting any other manner of transaction or change in corporate
governance or otherwise exercising rights under applicable provisions of
organizational, entity or governing documents of the Partnership, the Company or
the GP, provided that adequate provision is made to preserve the representation
of the Unitholders on the Board of the GP in accordance with Section 3.2 above.

ARTICLE IV

CALCULATION OF OWNERSHIP INTEREST

Section 4.1 For the purpose of applying applicable provisions in the definition
of “Outstanding” in the Partnership’s partnership agreement, the Unitholders
agree, on their own behalf and on behalf of their Related Persons, that for the
purpose of determining if a Person holds 20% or more of the Common Units, the
Unitholders, and all of their Related Persons will be treated as one Person, and
all of the Common Units held by any of them will be subject to the voting
restrictions to the extent provided in said definition of “Outstanding.” Without
limiting the provisions of this Section 4.1, each Unitholder will be considered
to have a Percentage Interest determined based on the number of Units held by
that Unitholder, as provided in part (b) of the definition of Percentage
Interest of the Partnership’s partnership agreement; their Percentage Interest
will not be determined as a holder of additional Partnership Securities with a
percentage established as part of the issuance of such Partnership Securities,
as provided in part (c) of such definition of Percentage Interest.

ARTICLE V

MISCELLANEOUS PROVISIONS

Section 5.1 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but which together shall constitute one and
the same instrument.

 

6



--------------------------------------------------------------------------------

Section 5.2 Remedies. Except as expressly provided herein, the rights,
obligations and remedies created by this Agreement are cumulative and in
addition to any other rights, obligations or remedies otherwise available at law
or in equity. Except as expressly provided herein, nothing herein will be
considered an election of remedies.

Section 5.3 Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 5.4 Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly given two (2) business
days after it is sent by registered or certified mail, return receipt requested,
postage prepaid and addressed to the intended recipient as set forth below:

 

If to the Unitholders:    James E. Davison    c/o Davison Petroleum Products,
L.L.C.    Attn: President    2000 Farmerville Highway    Ruston, LA 71270   
Telephone: (318) 255-3850    Fax:           (318) 255-8936

(with a copy, which shall not constitute notice, to:)

 

   Andrews Kurth, LLP    Attn: G. Michael O’Leary    4200 Chase Tower    600
Travis Street.    Houston, Texas 77002    Telephone: (713) 220-4360   
Fax:           (713) 220-7130 If to the Company:    Genesis Energy, L.P.   
Attn: Chief Executive Officer    500 Dallas, Suite 2500    Houston, TX   
Telephone: (713) 860-2500    Fax:            (713) 860-2636

 

7



--------------------------------------------------------------------------------

(with a copy, which shall not constitute notice, to:)

 

  Akin Gump Strauss Hauer & Feld LLP   Attn: J. Vincent Kendrick   1111
Louisiana, Suite 4400   Houston, Texas 77002   Telephone: (713) 220-5839   Fax:
           (713) 236-0822

Any party hereto may send any notice, request, demand, claim or other
communication hereunder to the intended recipient at the addresses set forth
above using any other means (including personal delivery, expedited courier,
messenger service, telecopy, ordinary mail or electronic mail), but no such
notice, request, demand, claim or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Any party hereto may change the address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other parties hereto notice in the manner herein set forth.

Section 5.5 Governing Law; Venue; Service of Process; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF
LAW PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO SUBMIT
TO THE JURISDICTION OF THE COMPETENT COURTS OF THE STATES OF LOUISIANA AND TEXAS
AND OF THE UNITED STATES OF AMERICA, IN EACH CASE LOCATED IN RUSTON, LOUISIANA
OR HOUSTON, TEXAS (THE “COURTS”) FOR ANY LITIGATION ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY (AND AGREES NOT TO
COMMENCE ANY LITIGATION RELATING THERETO EXCEPT IN THE COURTS), WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUCH LITIGATION IN THE COURTS AND AGREES
NOT TO PLEAD OR CLAIM IN ANY COURT THAT SUCH LITIGATION BROUGHT THEREIN HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF
ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
SUCH PARTY HERETO AT THE ADDRESS OF SUCH PARTY HERETO SET FORTH IN OR DESIGNATED
PURSUANT TO SECTION 5.4 OR BY ANY OTHER MEANS PERMITTED BY THE LAWS OF THE
STATES OF LOUISIANA OR TEXAS.

 

8



--------------------------------------------------------------------------------

(d) EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY HERETO MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

Section 5.6 Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

Section 5.7 Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any of the provisions of this Agreement. Any reference to any
federal, state, local, or foreign statute or Law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise. The word “including” shall mean including without limitation. All
personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, shall include all other genders; the singular shall
include the plural, and vice versa. The terms “herein,” “hereby,” “hereunder,”
“hereof,” “hereinafter,” and other equivalent words refer to this Agreement in
its entirety and not solely to the particular portion of the Agreement in which
such word is used. The words “shall” and “will” are used interchangeably
throughout this Agreement and shall accordingly be given the same means,
regardless of which word is used. References to a party hereto includes its
permitted successors and assigns.

Section 5.8 No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the parties hereto.

Section 5.9 No Assignment. The Unitholders and their permitted assignees may not
assign, transfer, convey, dispose of or otherwise alienate, whether voluntarily
or involuntarily, by operation of law or otherwise (including by way of merger,
consolidation, amalgamation, share exchange, equity interest transfer or
issuance, liquidation or otherwise testacy, or intestacy), any of their rights
or obligations under this Agreement, except to a Davison Family member.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written in the preamble.

 

UNITHOLDERS: DAVISON PETROLEUM PRODUCTS, L.L.C. By:   /s/ Steven K. Davison
Name:   Steven K. Davison Title:   Manager DAVISON TRANSPORT, INC. By:   /s/
James E. Davison, Jr. Name:   James E. Davison, Jr. Title:   President TRANSPORT
COMPANY By:   /s/ Steven K. Davison Name:   Steven K. Davison Title:   President
DAVISON TERMINAL SERVICE, INC. By:   /s/ James E. Davison, Jr. Name:   James E.
Davison, Jr. Title:   President SUNSHINE OIL AND STORAGE, INC. By:   /s/ James
E. Davison Name:   James E. Davison Title:   President

(Signature Page – Unitholder Rights Agreement)



--------------------------------------------------------------------------------

COMPANY: GENESIS ENERGY, INC. By:   /s/ Ross A. Benavides Name:   Ross A.
Benavides Title:   Chief Financial Officer PARTNERSHIP: GENESIS ENERGY, L.P. By:
  Genesis Energy, Inc., its sole general partner By:   /s/ Ross A. Benavides
Name:   Ross A. Benavides Title:   Chief Financial Officer GP STOCKHOLDER:
DENBURY GATHERING & MARKETING, INC. By:   /s/ Phil Rykhoek Name:   Phil Rykhoek
Title:   Senior Vice President

(Signature Page – Unitholder Rights Agreement)